Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 has been considered.
The German search report cannot be considered, because it is not in the English language, nor contains an English abstract or other statement of relevance.  While the search report constitutes a statement of relevance for the cited foreign patent document, the search report itself cannot be considered for the information contained therein.
Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, line 8, the reference number for “the second toothing” should be 3.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, self-locking and return to neutral functionality is dependent on usage and the surrounding structure, e.g., torque variations, masses of the gearwheel and etc, such that the range of angles is not definite.

Claims 11 and 12, which are dependent on the rejected claim 10, are similarly rejected for its dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claims 8-9, 13-14 are rejected under 35 U.S.C. 102(a) as being anticipated by Scalici (US 10808842 B2).

Scalici discloses (Fig. 4 and annotated Figure 1) a gearwheel (16) that is a parking interlock gear for a parking lock arrangement (park-lock device 10), comprising: 

Regarding claim 8, an annular body (AB in annotated figure 1) that includes a first toothing (locking tooth 20) configured for engaging a locking pawl (tilting level 18),
 the first toothing (20,22) arranged on an outer circumference of the annular body (AB),
and a second toothing (ST in annotated figure below) configured for form-locking connection to a shaft (secondary shaft 14), 
the second toothing (ST in annotated figure 1) arranged on an inner circumference of the annular body (AB),
 wherein the second toothing (ST in annotated figure 1) is shaped such that, upon engagement of the locking pawl (18) into the rotating gearwheel (16),
 the gearwheel (16) expands in a radial direction with respect to the shaft (14). With regard to the gearwheel expanding in a radial direction, Scalici discloses substantially identical structure as the claim (e.g., the toothings and engagements thereof) and therefore the functional characteristic (e.g., the expanding radially) is presumed to be inherent (see MPEP 2112.01(I), describing prima facie case of either anticipation or obviousness has been established), and in this case if a rotating gearwheel is stopped by a pawl as in Scalici, the momentum of the gearwheel would necessarily cause some amount of expanding when engaged

Regarding claim 9, Scalici discloses (in annotated figure 1) the gearwheel (16) wherein the second toothing (ST) comprises a plurality of teeth (ST) with oblique tooth flanks (STa, STb).
Regarding claim 13, Scalici discloses (in annotated figure 1) in the gearwheel wherein the first toothing (20, 22) and the second toothing (ST) are radially acting toothings.
Regarding claim 14, Scalici discloses (in annotated figure 1) a parking lock arrangement (10), comprising: 
a shaft (14);
 and a gearwheel (16) arranged on the shaft (14), 
the gearwheel (16) including an annular body (AB) with a first toothing (20, 22) and a second toothing (ST), 
the first toothing (20, 22) configured for engaging a locking pawl (18),
 the first toothing (20, 22) arranged on an outer circumference of the annular body (AB), 
the second toothing (ST) configured for form-locking connection to the shaft (14),
 the second toothing (ST) arranged on an inner circumference of the annular body (AB),
 wherein the second toothing (ST) is shaped such that, upon engagement of the locking pawl (18) into the rotating gearwheel (16), 
the gearwheel (16) expands in a radial direction with respect to the shaft (14). With regard to the gearwheel expanding in a radial direction, Scalici discloses substantially identical structure as the claim (e.g., the toothings and engagements thereof) and therefore the functional characteristic (e.g., the expanding radially) is presumed to be inherent (see MPEP 2112.01(I), describing that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established), and in this case if a rotating gearwheel is stopped by a pawl as in Scalici, the momentum of the gearwheel would necessarily cause some amount of expanding when engaged.


    PNG
    media_image1.png
    446
    675
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Scalici in view of Feith et al. (US 20200316358 A1); hereinafter, Feith. 

Regarding claim 10, Scalici discloses (in annotated figure 1) the gearwheel wherein there are two mutually adjacent tooth flanks (STa, STb) with an angle therebetween that opens toward an axis (x) of the annualar body (AB). In the present specification, the angle which achieves this function, as one example, is between 140 to 166 degrees.
Scalici does not disclose an angle defined between two mutually adjacent tooth flanks, which is within the range disclosed in the specification, that is achieving the claimed function. 
Feith teaches an angle is defined between two mutually adjacent tooth flanks (para. [0057]), an angle a between the first inclined side 117 and the second inclined side 119 of adjacent splines ranges from about 30 degrees to 150 degrees) for the purpose of providing a desired balance between adequate gripping and noise.
 It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have modified Scalici to include an angle between the two mutually adjacent tooth flanks of Scalici that is, for example, 150 degrees since Feith teaches that this angle is a result-effective variable (see MPEP 2144.05(II)(B)), and in this case providing such an angle would be obvious for the purpose of providing a desired balance between adequate gripping and noise. 
As so modified, Scalici would include an angle between flanks that, according to the present specification, would achieve the function of avoiding a self-locking of the shaft and ensuring a return of the shaft to neutral after unloading of the parking lock since the proposed combination of Scalici and Feith includes substantially or entirely identical structure as the exemplary embodiment of the present specification and 
Regarding claim 11, Scalici in view of Feith discloses the gearwheel (Scalici 16) wherein the angle is no less than one hundred and forty degrees and no greater than one hundred and sixty-six degrees (Feith para. [0057], an angle a between the first inclined side 117 and the second inclined side 119 of adjacent splines ranges from about 30 degrees to 150 degrees. Feith shows ranges value that overlaps the claim limitation).
Regarding claim 12, Scalici in view of Feith discloses the gearwheel wherein the angle is no less than one hundred and fifty degrees and no greater than one hundred and fifty-six degrees (Feith para. [0057], an angle a between the first inclined side 117 and the second inclined side 119 of adjacent splines ranges from about 30 degrees to 150 degrees. Feith shows range values that overlaps the claim limitation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiong et al. (US 10823233 B2) teaches a gear with oblique splines arranged on an inner circumference of the annular body.
Kamikawa et al. (US 20190085891 A1) teaches a gear with oblique splines arranged on an inner circumference of the annular body with a different way to determine angle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656